DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/028,289 filed on 9/22/2020 with effective filing date 7/31/2017. Claims 1-29 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2014/0160040 A1 (IDS) in view of Shimoda et al. US 2017/0105294 A1 (IDS)
Per claim 1, Kang et al. discloses a display apparatus, comprising: a display module comprising a display panel configured to display an image (para: 75 & fig. 2 e.g. liquid crystal display 100 to display an image); a vibration plate at a rear surface of the display module (para: 75 & fig. 2 e.g. a vibration plate 50 may be disposed between the sound element 27 and the liquid crystal display 100); a vibration module configured to vibrate the vibration plate; and an air gap between the rear surface of the display module and the vibration plate (para: 70 & 78, e.g. the vibration material layer 27-1 is vibrated by receiving the electric field, thereby provide a sound), wherein the display module includes:
a backlight accommodating the supporting cover, wherein the display panel is configured to generate sound by a vibration of the vibration plate (para: 54-55, e.g. the liquid crystal display 100 further includes a top chassis 60, a mold frame 22 and bottom chassis 28 that fixes and supports the top chassis 60 and the mold frame 22).
Kang et al. fails to explicitly disclose a panel guide at a rear surface of the display panel; a supporting cover accommodating the panel guide. 
Shimoda et al. however in the same field of endeavor teaches a panel guide at a rear surface of the display panel (para: 91 & fig. 13, e.g. the metal plate 230 is attached to, for example, the main surface of the display panel 120 on the rear surface side); a supporting cover accommodating the panel guide (para: 91 & fig. 13, e.g. the metal plate 230 is attached to, for example, the main surface of the display panel 120 on the rear surface side). 
Therefore, in view of disclosures by Shimoda et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Kang et al. and Shimoda et al. in order to improve the characteristic of voice transmitted from cover panel to user.  
Per claim 2, Kang et al. further discloses the display apparatus of claim 1, wherein: the supporting cover includes a cover plate; and the cover plate is configured to support the panel guide and includes an opening overlapping a portion except for a periphery of the display panel (para: 54-55, e.g. the liquid crystal display 100 further includes a top chassis 60, a mold frame 22 and bottom chassis 28 that fixes and supports the top chassis 60 and the mold frame 22).
Per claim 3, Shimoda et al. further teaches the display apparatus of claim 2, wherein: the vibration plate is attached to the cover plate by a member; and the member is between a periphery of the vibration plate and the cover plate (para: 90-91 & fig. 2 & 13). 
Per claim 4, Kang et al. further discloses the display apparatus of claim 2, wherein: the vibration plate includes a first surface toward the cover plate and a second surface opposite to the first surface; and the vibration module is attached to the first surface or the second surface of the vibration plate (para: 54-55, e.g. the liquid crystal display 100 further includes a top chassis 60, a mold frame 22 and bottom chassis 28 that fixes and supports the top chassis 60 and the mold frame 22).
Per claim 5, Kang et al. further discloses the display apparatus of claim 2, wherein the vibration module overlaps with the opening of the cover plate (para: 54-55 & fig. 1).
Per claim 6, Kang et al. further discloses the display apparatus of claim 1, wherein: the vibration plate is attached to the supporting cover by a member; and the member is between a periphery of the vibration plate and the supporting cover (para: 54-55 & fig. 1).
Per claim 7, Shimoda et al. further teaches the display apparatus of claim 1, further comprising: a system rear cover configured to cover a side surface and a rear surface of the display module; and an absorption member between a rear surface of the vibration plate and the system rear cover  (para: 90-91).
Per claim 8, Kang et al. further teaches the display apparatus of claim 1, wherein the vibration module includes a first vibration element and a second vibration element at the vibration plate and having a piezoelectric material layer (para: 78 & 155).
Per claim 9, Kang et al. further teaches the display apparatus of claim 8, further comprising a buffer member around the first vibration element and the second vibration element, wherein a height of the buffer member is higher than a height of the vibration element with respect to the front surface of the vibration plate (para: 101, 107 & fig. 7).
Per claim 10, Kang et al. further teaches the display apparatus of claim 1, wherein the backlight includes: a reflective sheet on the vibration plate (para: 64-65, e.g. the back light unit 20 includes a light source 12, a substrate 12-1, a light guide 10, a reflection sheet 26); a light guide plate at the reflective sheet; a light source part irradiating a light to the light guide plate (para: 64-65, e.g. the back light unit 20 includes a light source 12, a substrate 12-1, a light guide 10, a reflection sheet 26); and at least one optical sheet part at the light guide member (para: 64-65, e.g. the back light unit 20 includes a light source 12, a substrate 12-1, a light guide 10, a reflection sheet 26).

Per claim 11, Kang et al. discloses a display apparatus, comprising: a display module comprising a display panel configured to display an image (para: 75 & fig. 2 e.g. liquid crystal display 100 to display an image); a vibration plate at a rear surface of the display module  (para: 75 & fig. 2 e.g. a vibration plate 50 may be disposed between the sound element 27 and the liquid crystal display 100); a vibration module configured to vibrate the vibration plate  (para: 70 & 78, e.g. the vibration material layer 27-1 is vibrated by receiving the electric field, thereby provide a sound).
Kang et al. fails to explicitly disclose a pad adjacent to the vibration module, wherein the display panel is configured to generate sound by a vibration of the vibration plate. 
 Shimoda et al. however in the same field of endeavor teaches a pad adjacent to the vibration module, wherein the display panel is configured to generate sound by a vibration of the vibration plate (91 & fig. 2 & 13, e.g. a bonding material).
Therefore, in view of disclosures by Shimoda et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Kang et al. and Shimoda et al. in order to improve the characteristic of voice transmitted from cover panel to user.  

Per claim 12. The display apparatus of claim 11, wherein the pad is disposed at the vibration plate adjacent to the vibration module (para: 91-92, e.g. the metal plate 230 is attached to, for example, the main surface of the display panel 120 on the rear surface side with, for example, a bonding material (not shown); since the metal plate 230 has the elastic coefficient higher than that of the display panel 120 (more specifically, the substrates 122, 123), the vibration is easily transmitted to the entire surface of the metal plate 230)
Per claim 13, Shimoda et al. further teaches the display apparatus of claim 11, wherein the pad is between the vibration plate and a rear surface of the display panel (para: 91-92).
Per claim 14, Shimoda et al. further teaches the display apparatus of claim 11, further comprising a rear cover at a rear surface of the vibration plate, wherein the pad is between the vibration plate and the rear cover (para: 91-92).
Per claim 15, Shimoda et al. further teaches the display apparatus of claim 11, wherein the pad includes a line shape or a dot shape, or the pad includes a polygonal shape or a circular shape surrounding the vibration module (para: 91-92).
Per claim 16, Shimoda et al. further teaches the display apparatus of claim 11, wherein the pad is attached to the vibration module, and a size of the pad is larger than a size of the vibration module (para: 91-92).
Per claim 17, Shimoda et al. further teaches the display apparatus of claim 11, wherein the vibration module is not connected to the vibration plate via the pad (para: 91-92).
Per claim 18, Shimoda et al. further teaches the display apparatus of claim 11, wherein an upper surface of the pad is between an upper surface of the vibration module and the rear surface of the display module (para: 91 & fig. 2 & 13).
Per claim 19, Shimoda et al. further teaches the display apparatus of claim 11, further comprising an air gap between the vibration plate and the display module, wherein a height of the pad is greater than a height of the vibration module (para: 91 & fig. 2 & 13).
Per claim 20, Shimoda et al. further teaches the display apparatus of claim 11, further comprising a rear cover at a rear surface of the vibration plate, wherein an upper surface of the pad is between an upper surface of the vibration module and a front surface of the rear cover (para: 91 & fig. 2 & 13).
Per claim 21, Shimoda et al. further teaches the display apparatus of claim 11, further comprising: a rear cover at a rear surface of the vibration plate; and an air gap between the vibration plate and the rear cover (para: 91 & fig. 2 & 13).
Per claim 22, Shimoda et al. further teaches the display apparatus of claim 11, wherein the pad is configured to cover the vibration module (para: 91 & fig. 2 & 13).
Per claim 23, Shimoda et al. further teaches the display apparatus of claim 11, further comprising a rear cover at a rear surface of the vibration plate, wherein the vibration module is attached to a rear surface of the vibration plate facing the rear cover, and wherein the pad is attached to an upper surface of the vibration module facing the rear cover (para: 91 & fig. 2 & 13).
Per claim 24, Kang et al. further discloses the display apparatus of claim 11, further comprising a member between the vibration plate and a rear surface of the display module, wherein a height of the member is greater than a distance between the vibration module and the rear surface of the display module (para: 101, 107 & fig. 7).
Per claim 25, Kang et al. discloses a display apparatus, comprising: a display module comprising a display panel configured to display an image (para: 75 & fig. 2 e.g. liquid crystal display 100 to display an image); a vibration plate at a rear surface of the display module (para: 75 & fig. 2 e.g. a vibration plate 50 may be disposed between the sound element 27 and the liquid crystal display 100); a vibration module configured to vibrate the vibration plate (para: 70 & 78, e.g. the vibration material layer 27-1 is vibrated by receiving the electric field, thereby provide a sound); wherein the display panel is configured to generate sound by a vibration of the vibration plate (para: 70 & 78, e.g. the vibration material layer 27-1 is vibrated by receiving the electric field, thereby provide a sound).
Kang et al. fails to explicitly disclose a system rear cover configured to cover a side surface and a rear surface of the display module; a first air gap between the rear surface of the display module and the vibration plate; and a second air gap between the vibration plate and the system rear cover. 
(para: 91 & fig. 13, e.g. the metal plate 230 is attached to, for example, the main surface of the display panel 120 on the rear surface side); a first air gap between the rear surface of the display module and the vibration plate  (para: 06 & fig. 2, e.g. in fig. 2, shows an air gap between the display and the vibration plate); and a second air gap between the vibration plate and the system rear cover  (para: 06 & fig. 2, e.g. in fig. 2, shows an air gap between the display and the vibration plate). 
Therefore, in view of disclosures by Shimoda et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Kang et al. and Shimoda et al. in order to improve the characteristic of voice transmitted from cover panel to user.  
Per claim 26, Shimoda et al. the display apparatus of claim 25, further comprising a member between the rear surface of the display module and the vibration plate, the member surrounding the first air gap, wherein the vibration plate is between the system rear cover and the display module (para: 06 & fig. 2, e.g. in fig. 2, shows an air gap between the display and the vibration plate).
Per claim 27, Kang et al. further teaches the display apparatus of claim 25, further comprising a buffer member spaced apart from the vibration module, the buffer member being on the vibration plate adjacent to the vibration module (para: 101, 107 & fig. 7).
Per claim 28, Kang et al. further teaches the display apparatus of claim 27, wherein a height of the buffer member with respect to a rear surface of the vibration plate is greater than a height of the vibration module with respect to a rear surface of the vibration plate (para: 101, 107 & fig. 7).
Per claim 29, Kang et al. further teaches the display apparatus of claim 25, further comprising a cover plate at a rear surface of the vibration plate, the cover plate being between the vibration plate and the display module (para: 70 & 78).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tanaka et al. US 10,448,131 B1, e.g. the transmission panel is placed between the display element and the driven element, and is joined at least to a portion of a periphery region of the cover panel. 
	Ahn et al. US 10,200,772 B2, e.g. a display apparatus includes a display panel which displays an image and a vibration member attached to a surface of the display panel, where the vibration member receives a sound signal.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Irfan Habib/               Examiner, Art Unit 2485